IN THE
                         TENTH COURT OF APPEALS

                               No. 10-13-00444-CR

BILLY JOSHUA MERCHANT,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                      From the County Court at Law No. 1
                             Brazos County, Texas
                            Trial Court No. 4799-A


                          MEMORANDUM OPINION

      Billy Joshua Merchant appeals his conviction for speeding, 20-22 over the limit.

By letter dated December 18, 2013, the Clerk of this Court notified Merchant that the

appeal was subject to dismissal for want of jurisdiction because the judgment

underlying this appeal is a County Court at Law judgment in a trial de novo appeal

from an inferior court and the County Court at Law judgment does not impose a fine or

affirm a fine in excess of $100. See TEX. CODE CRIM. PROC. ANN. art. 4.03. By the same

letter, the Clerk also warned Merchant that the Court would dismiss the appeal unless,
within 7 days from the date of the letter, a response was filed explaining why the Court

has jurisdiction of this appeal. Merchant filed a response, but it does not show that the

Court has jurisdiction of this appeal.

         This appeal is dismissed. 1 See TEX. R. APP. P. 44.3.



                                                      TOM GRAY
                                                      Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 2, 2014
Do not publish
[CR25]




1
  A motion for rehearing may be filed within 15 days after the judgment or order of this Court is rendered. TEX. R.
APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the Court of Criminal Appeals, a
petition for discretionary review must be filed in the Court of Criminal Appeals within 30 days after either the day
the court of appeals’ judgment was rendered or the day the last timely motion for rehearing was overruled by the
court of appeals. TEX. R. APP. P. 68.2 (a).


Merchant v. State                                                                                             Page 2